DETAILED ACTION


Status of Claims


Claims 1-20 are currently pending and have been examined in this application.  This communication is in response to the amendment submitted by applicant on 11/16/20.
Claims 14-20 have been withdrawn from the application based on a restriction election without traverse by applicant in a written response on 3/27/20.  The respective claims should be cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments


Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1

Applicant: Methods of organizing human activity cannot include sending, through a set of computer rules, notifications to a P2P system based on trigger events or assigning participants as secondary spenders. In McRO v. Bandai, the claims collected data and analyzed data using the claimed rules. There, the claims were found eligible because the rules had not been used by humans before and provided an improvement in computer animation. See MPEP § 2106.04(a)(1). In this case, the claims similarly involve rules exclusive to computer technology-i.e., using transaction buckets and P2P system notifications-and are eligible for at least that reason. Indeed, the Examiner has not and cannot establish why the claimed computerized process "and the prior [uncomputerized] method were carried out in the same way." MPEP § 2106.04(a)(1) (brackets original) (internal quotation marks and citation omitted). Because the Examiner has failed to do so, the rejection under § 101 is improper. Therefore, the claims are not directed to a judicial exception under Prong One.

Examiner:  The argument is unpersuasive.  Sending notifications based on trigger events or assigning participants as secondary spenders is part of the judicial exception described in the analysis below.  The claimed invention is unlike the claimed invention recited in McRo. McRo was found to be eligible because the rules claimed improved computer-related technology by allowing computer performance of a function not previously performed by a computer. The McRo court relied on the specification’s explanation of how the claimed rules enabled the 

Issue #2

Applicant:  The claims integrate the concept into a practical application. As discussed during the interview and reflected on the interview summary, "the Examiner suggested looking at the 101 microsite to see if any correlations can be made with regard to examples that illustrate an integration into a practical application." Interview summary at p.2. Indeed, a correlation of claim 1 here can be made with claim 1 of Example 42 in the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019Attorney Docket No. 05793.3831-00000 PEG"), which the USPTO found to be eligible under § 101 at Prong Two even though it recites a method of organizing human activity. Example 42 claim 1 recites a method that allows for users to access patients' medical records and receive updated patient information in real time from other users which is a method of managing interactions between people… The 2019 PEG indicates that the claim was found to integrate the exception into a practical application because the additional elements recite a specific improvement over prior art systems by allowing remote users to share information. Thus, the claim was found to be eligible because it is not directed to the recited judicial exception… These elements similarly integrate the alleged method of organizing human activity into an practical application because the additional elements, e.g. emphasized in bold above, recite a specific improvement over prior art systems by allowing users to add transaction not only form an executor but also from secondary users to the transaction bucket and share recalculated information by sending 
notifications based on the cardholder trigger. Furthermore, the Examiner suggested "[e]videncing specification support for promoting the technical solution to the technical problem and mapping against specific limitations." Interview summary at p.2. As evidenced by specification, "[i]t can be difficult to have 'money pools' that automatically track new transactions." As-filed Specification, [0089]. Applicant proposes a novel technical solution of "automatically adding any tagged transactions to the pool and tagging those that owe it, which serves to reduce the effort to determine amounts owed." As-filed Specification, [0089]. Specifically, "[t]he primary spender links other participants in their P2P service system of choice...13Attorney Docket No. 05793.3831-00000Each friend will have access to see what is owed by them or to them as it accrues for lodging, food, travel, events, outings etc." As-filed Specification, [091]. The Federal Circuit has emphasized that improvements in technology may demonstrate patent eligibility even if they involve an abstract idea at some level. See Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1363 (Fed. Cir. 2018). As established in Enfish, LLC v. Microsoft Corp., "[e]xaminers should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require further eligibility analysis)." 822 F.3d 1327, 1335-37 (Fed. Cir. 2016). 
Furthermore, claimed technical solution integrates alleged abstract idea into a practical application and are recited in the limitations. E.g. "receiving, from the cardholder device, the identifications of one or more participants and the P2P service system account identifier," "assigning at least one of the one or more participants as a secondary spender," and "sending notifications to a P2P service system based on the cardholder trigger event asking for a repayment based on the calculated amounts." 

Examiner:  In Example 42 it was integrated into a practical application because it included “storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users…recit[ing] a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user”.  The example is focused on multiple features beyond just sharing information in real-time, but mainly it discusses the standardization of non-standardized inputs, which is not discussed in the current claims.   Applicant’s comparisons of the claims of the instant case with those of Enfish are not persuasive. In Enfish, the claims describe the steps of configuring a computer memory in accordance with a self-referential table. On the other hand the claims of the instant case employ a generic computer system comprising a memory and a generic processor with suitable programming to perform the claimed functions. The claims in the instant application are applying computers to a problem rooted in abstract idea. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond what is mentioned in the rejection below using the claimed system. The claimed sequence of steps comprises only "conventional steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).

Issue #3

Applicant: As described above, Applicant's claims are not directed to an abstract idea, so the "significantly more" inquiry under Step 2B of Alice/Mayo is unnecessary. Nevertheless, Applicant notes that the claims also amount to "significantly more" than any alleged "abstract idea," and the Examiner has not shown otherwise. The Examiner fails to consider the specific requirements in the claimed combination of steps as amended here. For example, independent claim 1 recites "receiving, from the cardholder device, the identifications of one or more participants and the P2P service system account identifier," "assigning at least one of the one or more participants as a secondary spender," and "sending notifications to a P2P service system based on the cardholder trigger event asking for a repayment based on the calculated amounts." These elements are not well-understood, routine, or conventional, nor does the Examiner provide a reasoned explanation to support such a conclusion.  A proper analysis reveals that the claimed features, in an ordered combination, recite an inventive concept involving "automatically adding any tagged transactions to the pool and tagging those that owe it, which serves to reduce the effort to determine amounts owed." As-filed Specification, [0089]. The claimed features further provide the ability for "[t]he primary spender links other participants in their P2P service system of choice... Each friend will have access to see what is owed by them or to them as it accrues for lodging, food, travel, events, outings etc." Id., [0091]. Accordingly, amended claim 1 provides an improvement over conventional methods. The ordered combination of elements in claim 1 provide at least a significant technical advantage byApplication No. 16/681,759 Attorney Docket No. 05793.3831-00000enabling a system to links other participants in their P2P service system of choice to add transaction data to a transaction bucket. In view of the foregoing, claim 1 recites "significantly more" than the alleged abstract idea and is therefore patent eligible for this additional reason.

Examiner:  Per the 101 rejection below, the claims do not recite significantly more.  It’s not clear how the solution overcomes the “apply-it” standard regarded in the rejection (applicant points to the well understood, routine and conventional WRC standard, which the Examiner did not apply in the rejection).  With respect to applicant’s claim suggesting that the ordered combination of the additional limitations is unconventional, the ordered combination is being considered by the Examiner in at least Step 2A prong 2 and step 2B in the 101 rejection below.  The Examiner is not persuaded by the applicant’s assertion that the ordered combination amounts to significantly more than the abstract idea.  While applicant further believes that the Examiner has failed to meet the burden of proof with respect to the WURC (well understood, routine, conventional) standard in the 101 analysis, the Examiner reminds applicant that the “apply-it” standard was used in the analysis, which renders this argument moot.



Applicant's arguments filed regarding 103 have been fully considered but they are not persuasive. 

Issue #1: 

Applicant:  Specifically, as amended, claim 1 recites additional elements that are not disclosed by Wetzel, Aadi, Votaw or Narasimhan, either alone or in combination. As discussed during the interview, and indicated on the interview summary, reference Wetzel relies on an "executor" while the instant claims recite a "cardholder," which is not the same as an executor. On the interview summary at p.2, the Examiner asked to “clarify the differences between these actors.” As amended, claim 1 further clarifies the differences between the actors. E.g., “receiving transaction information from a first vendor where a card of a first cardholder was used;” “assigning at least one of the one or more participants as a secondary spender,” “additional transaction from a second vendor where a card of the secondary spender was used,” etc. Similarly, Aadi, Votaw or Narasimhan fail to cure at least the above deficiencies. Specifically, neither of the above references discloses use of multiple spenders as required by the claims.

Examiner:  While Examiner appreciates the attempt to clarify the actors, the amended limitations still read on the current references per BRI.  Regarding the assertion that an executor is not the same as a cardholder, Wetzel [0034] “purchase may be made using a card swipe using a card from executor account”, and further [0021] “the users of executor device 102 and group member device 109 may be account holders at financial institution 101…an account may…have an associated card”.  Hence, the executor is a cardholder.  At least Aadi refers to multiple spenders (secondary spenders) by way of the plurality of group members that are able to contribute ROCs for a shared financial obligation or transaction bucket.  


Issue #2:
Applicant: Applicant notes that the Examiner made a number of assumptions in the Office Action that are inconsistent with the specification and prior art. Specifically: 
p. 12: “Examiner Note: A transaction meeting fund limits is being interpreted as a trigger transaction.” This is incorrect, because a trigger transaction may be based on “categorical approach” or on “analysis performed using machine learning.” See, e.g., para [0090] of the specification.
Examiner: The limitation reads “identifying, based on the analysis, possible trigger transaction”.  Applicant is referring to the basis of the analysis mentioned in the specification that may (or may not) refer to a categorical approach or using machine learning, “or the like” (see 0090).  Where is such basis provided in the claim?  At least Wetzel 0036 reads on the claim per the broadest reasonable interpretation.  Claim 2 citations further correspond to applicant’s basis.
Applicant: p.18: “Examiner Note: The shared financial obligation associated with the created group is being interpreted as the ‘transaction bucket’.” This interpretation of Aadi is incorrect. While Aadi refers to shared financial obligation, transaction bucket is not the same. Aadi defines shared financial obligation as “an obligation incurred as a result of a shared transaction.” Aadi, para [0016], Transaction bucket, however, may include a plurality of transactions from a plurality of users as evidenced by claim 1.
Examiner:  Applicant is asserting that the shared obligation does not correspond with a transaction bucket and cites an example for what ‘shared obligation’ could mean in paragraph 0016 (which was not previously cited by Examiner).  Shared obligation does correspond with a transaction bucket and the applicant should not ignore the context associated with the previously cited “ROCs” (records of charge) – the plurality of ROCs are performed by a plurality of group members and are shared expenses relating to a shared obligation.  The Examiner will elaborate on the note to further clarify.  Paragraph [0091] of the instant specification refers to a “trip plan or bucket of shared expenses that need to be split across friends”.  Paragraph 0018 of Aadi states “a group may be created in response to a transaction and/or a shared financial obligation…a group may be created and associated with…acquaintances going for a holiday together”.  The shared obligation or transaction bucket corresponds with a particular event (e.g. holiday) for a plurality of individuals (e.g. acquaintances).   Also, previously cited para 0038 refers to transactions or ROCs (ROC = single record of charge).  Per [0014] a transaction may…be performed by one or more members using a transaction account”, and [0041] one or more ROCs…may be communicated…to a group member…in response to…a request by an initiator to transmit one or more ROCs to one or more group members who may collectively owe towards the ROC”. Numerous transactions or ROCs (records of charges) may correspond with a shared financial obligation (transaction bucket) – further see at least 0021 “a plurality of ROCs corresponding to a shared financial obligation between a plurality of transaction accounts in a group”.   
Applicant: p.39: “Examiner Note: PayPal and the financial provider both provide updates to the public ledger (blockchain).” This is incorrect. Prior art does not mention blockchain, and public ledger is not the same as blockchain because blockchain is a specific technology, while public ledger is a general accounting concept.
Examiner: Applicant is ignoring the citations.  Fig. 3 shows a crypto-currency ledger, not an ordinary public ledger.  Furthermore, blockchain corresponds to distributed networks which the reference discusses, as it does the chaining of blocks (see at least Fig. 3, col 3 ln 49-56 & col 5 ln 4-17 & 31-34).


Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form and improve consistency:

Claim  1:

Every mention of “the cardholder” should now refer to “the first cardholder” (emphasis in bold). 


Claims depending on the above should be amended accordingly using the same rationale.



	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of (additional elements in bold are to be parsed from the remaining abstract idea): 


at least one processor; and a storage medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: receiving transaction information from a first vendor where a card of a first cardholder was used; analyzing the transaction information on the card; identifying, based on the analysis, possible trigger transactions; sending a notification based on the identification of at least one of the possible trigger transactions to a cardholder device of the cardholder based on the identification as the possible trigger transaction; receiving a confirmation of the possible trigger transaction from the cardholder device; based on the confirmation, sending to the cardholder device a request for additional information from the cardholder including identification of one or more participants in the possible trigger transaction and a P2P service system account identifier; receiving, from the cardholder device, the identifications of one or more participants and the P2P service system account identifier; assigning at least one of the one or more participants as a secondary spender; creating a transaction bucket based on the confirmation and associated with the identified one or more participants;43Attorney Docket No. 05793.3831-00000 receiving information regarding an additional transaction from a second vendor where a card of the secondary spender was used; analyzing the additional transaction information; based on the analysis of the additional transaction, associating the additional transaction with the transaction bucket; performing calculations of amounts currently owed by the first cardholder and each of the one or more participants; receiving at least one cardholder trigger event from the cardholder device, wherein the at least one cardholder trigger event includes at least a date of repayment; sending notifications to a P2P service system based on the cardholder trigger event asking for a repayment based on the calculated amounts; and closing the transaction bucket after receiving an instruction from the cardholder.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interactions or managing personal behavior or relationships or interactions between people) of tracking transactions in a money pool for a shared social experience.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interactions or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The processor, storage medium, cardholder device and P2P service system in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 2 – the machine learning or neural networks – which are computer tools used to further narrow the abstract idea; Claim 7 – tagging which merely forms the basis for data representation; Claim 8-11 use the blockchain but it’s just a generic computer tool used to further narrow and implement the abstract idea;) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel (US 20160048823) in view of Aadi (US 20170286941).

Claim 1. 


Wetzel teaches the following limitations: 


at least one processor; and a storage medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: 

(Wetzel – [0044] Client device 202 may be a network-enabled computer. Client device 202 may be similar to executor device 102and/or group member device 102. Client device 202 may be  configured to execute one or more applications. As referred to herein, a network-enabled computer may include, but is not limited to: e.g., any computer device, or communications device including, e.g., a server, a network appliance, a personal computer (PC), a workstation, a mobile device, a phone, a handheld PC, a personal digital assistant (PDA), a thin client, a fat client, an Internet browser, or other device. The one or more network-enabled computers of the example system 200 may execute one or more software applications to enable, for example, network communications. [0056] Application server(s) 216 may include hardware and/or software that is dedicated to the efficient execution of procedures ( e.g., programs, routines, scripts) for supporting its applied applications.)


receiving transaction information from a first vendor where a card of a first cardholder was used; 

(Wetzel – [0021] the users of executor device 102 and group member device 109 may be account holders at financial institution 101…an account may…have an associated card; [0023] the Executor may be a group member [0034] The executor may make a purchase at merchant 305 using executor account 310 (which has been previously linked with group fund account 320). The purchase may be made using a card swipe using a card from executor account 310. The purchase may be an online purchase. The purchase may be in the form of a mobile payment using device 102. The purchase may be some other form of P2P payment. [0035] Merchant 305 may charge executor account 310 for the transaction. Group fund processor 104 may receive the transaction data for the transaction from merchant 305, financial institution 101, and/or a third party payment processor.)

Examiner Note: The executor corresponds to the first cardholder.
analyzing the transaction information on the card; 

(Wetzel – [0035] The transaction data may include the transaction amount, the transaction location, the date and time, the account number for executor account 310, the transaction category, and one or more merchant identifiers. [0036] Group fund system 104 may analyze the transaction data)


identifying, based on the analysis, possible trigger transactions; 

(Wetzel - [0036] Group fund system 104 may analyze the transaction data and compare it to the one or more group fund limits associated with the group fund account 320 to determine if the transaction charge is part of the group activity.)


Examiner Note:  A transaction meeting fund limits is being interpreted as a trigger transaction.  


sending a notification based on the identification of at least one of the possible trigger transactions to a cardholder device of the cardholder based on the identification as the possible trigger transaction; 


(Wetzel – [0037] alert interface 106 may transmit an alert to executor device 102 in response to receiving the transaction data and request authorization of the transaction from the executor. Alert interface 106 may transmit the alert only if the transaction meets all the limits.)


receiving a confirmation of the possible trigger transaction from the cardholder device; 

(Wetzel – [0037] If the executor responds to the alert, using, for example, executor device 102, by authorizing the transaction, account system 105 may transfer the funds from group fund account 320 to executor account 310.)


based on the confirmation, sending to the cardholder device a request for additional information from the cardholder including identification of one or more participants in the possible trigger transaction and a P2P service system account identifier; 


(Wetzel – [0021] The users of Executor device 102 and group member device 109 may be account holders at financial institution 101, financial institution 112 and/or another third party financial institution (P2P service account)…another third party financial institution; [0024] The executor account may be with financial institution 101 or some other third party financial institution (P2P service system). The executor may use device 102 to provide the account name, account number, routing number, username, password, and other information associated with the executor account. [0027] alert interface may transmit one or more requests to executor device 102 to prompt the executor for contact information for one or more potential group members. The executor may provide, via executor device 102, for example, the contact information for one or more group members, such as the user of group member device 109; [0038] if the amount of funds in group fund account 320 drops below a certain level, alert interface 106 may generate a low balance alert to be transmitted to executor device 102…The low balance alert may include an option allowing the executor to send an updated funding request to one or more group members, similar to the initial invitation.)


receiving, from the cardholder device, the identifications of one or more participants and the P2P service system account identifier; 

(Wetzel - [0024] The executor account may be with financial institution 101 or some other third party financial institution (P2P service system). The executor may use device 102 to provide the account name, account number, routing number, username, password, and other information associated with the executor account. [0027] alert interface may transmit one or more requests to executor device 102 to prompt the executor for contact information for one or more potential group members. The executor may provide, via executor device 102, for example, the contact information for one or more group members, such as the user of group member device 109; [0038] if the amount of funds in group fund account 320 drops below a certain level, alert interface 106 may generate a low balance alert to be transmitted to executor device 102…The low balance alert may include an option allowing the executor to send an updated funding request to one or more group members, similar to the initial invitation.))



analyzing the additional transaction information; 

(Wetzel – [0035] The transaction data may include the transaction amount, the transaction location, the date and time, the account number for executor account 310, the transaction category, and one or more merchant identifiers. [0036] Group fund system 104 may analyze the transaction data)


based on the analysis of the additional transaction, associating the additional transaction with the [transaction bucket]; 

(Wetzel - [0036] Group fund system 104 may analyze the transaction data and compare it to the one or more group fund limits associated with the group fund account 320 to determine if the transaction charge is part of the group activity.)


	a P2P service system

	(Wetzel – [0030] – a Peer-to-Peer network (P2P))


closing the [transaction bucket] after receiving an instruction from the cardholder. 

(Wetzel - [0026] The group fund account may have a recurring time limit  e.g., at the end of each month, group fund processor 104 may transmit a query to executor device 102 asking the executor whether to keep the group fund account open for the next month or close it).



Wetzel does not explicitly teach the following limitations, however Aadi teaches:


assigning at least one of the one or more participants as a secondary spender;

(Aadi – [0014] A record of charge (or "ROC") may comprise a unique identifier associated with a transaction. A transaction may, in various embodiments, be performed by a one or more members using a transaction account [0020] A group initiation event may be, for example, a request for group creation, including information desired for group creation. A request may include at least one of a list of members to whom an invitation is to be sent, an address (e.g., an email address) associated with one or more listed group members. [0041] one or more ROCs…may be communicated…to a group member…in response to…a request by an initiator to transmit one or more ROCs to one or more group members who may collectively owe towards the ROC.)

Examiner Note:  The participants invited to join the shared obligation are assigned as secondary spenders (able to perform transactions corresponding to ROCs which may be split between group members related to a transaction bucket).


creating a transaction bucket based on the confirmation and associated with the identified one or more participants;   


(Aadi – [0018] a group may be created in response to a transaction and/or a shared financial obligation…a group may be created and associated with…acquaintances going for a holiday together; [0019] The group may be created, for example, in response to authentication of the transaction accounts having a shared financial obligation and/or a member of the group selecting, from a list or the like, members associated with a shared financial obligation. [0038] a shared financial transaction database may store information related to those transactions or ROCs which a group member selects for contribution to a shared financial obligation.)

Examiner Note: The shared financial obligation associated with the created group (and which may contain multiple ROCs or transactions) is being interpreted as the “transaction bucket”.


receiving information regarding an additional transaction from a second vendor where a card of the secondary spender was used; 


(Aadi – [0012] the phrase "transaction data" may comprise data associated with one or more transactions. In various embodiments, an authorization may be approved by a payment processor in response to a transaction request, which may be initiated by a consumer and/or a merchant. [0014] A record of charge (or "ROC") may comprise a unique identifier associated with a transaction. A transaction may, in various embodiments, be performed by a one or more members using a transaction account, such as a transaction account associated with…a credit card…A ROC may, in addition, contain details such as location, merchant name [0021] The payment processor 106 may also receive an indication that one or more of the plurality of ROCs is subject to the shared financial obligation between the plurality of transaction accounts in the group. [0041] one or more ROCs…may be communicated…to a group member…in response to…a request by an initiator to transmit one or more ROCs to one or more group members who may collectively owe towards the ROC.  [0042] payment settlement system 100 may associate one or more ROCs…selected by one or more group members with a shared financial obligation.)




performing calculations of amounts currently owed by the [first cardholder] and each of the one or more participants; 

(Aadi - [0022] In addition, the payment processor 106 may determine or calculate a settlement amount. In various embodiments, the payment processor 106 may calculate a settlement (or cost splitting) amount based on various factors, such as for example, in response to input from one or more members, based on an algorithm, based upon one or more member profiles, based upon previous payments of one or more members, based upon previous obligations of one or more members, based on the historical actions of members, based on trends of members, based on a certain percentage or proportion, the purpose of the event or transaction (e.g., business or personal) and/or based upon a total financial obligation owed by a group. [0024] the payment processor 106 may calculate a settlement amount based upon a total shared financial obligation... each member may owe a settlement amount comprising the member's pro rata share toward to the obligation. [0025] the payment processor 106 may recalculate a settlement amount in response to any of the factors discussed herein…the payment processor 106 may calculate and/or recalculate a settlement amount until all or a certain portion of members of a group accept their respective settlement amounts)


receiving at least one cardholder trigger event from the cardholder device, wherein the at least one cardholder trigger event includes at least a date of repayment; 

(Aadi – [0020] The payment processor 106 may further create a group in response to a group initiation event performed by a group initiator. A group initiator may be any member of a group, including a member who places a group transaction (e.g., a meal for a group and/or the like) on the initiator's transaction instrument. A group initiation event may be, for example, a request for group creation, including information desired for group creation… a group initiator may communicate an invitation to join a group for
payment settlement by way of a plurality of web-clients 102 to each member owing towards a financial obligation. [0026] the payment processor 106 may transfer the accepted settlement amount among each of the transaction accounts in the group immediately or during any time period. In various embodiments, the payment processor 106 may transfer the accepted settlement amount among each of the transaction accounts in the group at a predefined time. The predefined time may be a default time set in the payment processor 106, or may be defined by a group initiator or any other member of the group. [0040] a request for group creation may be transmitted to one or more prospective or requested group members, each of whom may choose to join the group and/or who must contribute to a financial obligation incurred by an initiator, but owed by one or more of the group (e.g., collectively, in proportion, equally, etc.). As used herein, the financial obligation may be a legal obligation, a moral obligation, an ethical obligation, a friendly obligation, an agreement to the obligation, a non-binding obligation, a binding obligation, a changing obligation, a random obligation and/or the like. [0095] Consumer payment data includes any data pertaining to a consumer's history of paying debt obligations. [claim 1] transmitting, by the computer-based system and to the web clients of the members, a notification to the members of the group, wherein the notification includes the member-selected ROCs, the split instruction and a description of the shared financial obligation.)


sending notifications to [a P2P service system] based on the cardholder trigger event asking for a repayment based on the calculated amounts; and 

(Aadi – [0017] The payment processor 106 may be deployed by, for example, a card issuer, a banking service provider, a third party service provider or the like…One or more web-clients, such as web-client 102, may communicate with the payment processor 106 via communication network 104. In various embodiments, the payment processor 106 may be hosted as an application service on a remote server of a software-as-a-service provider and/or deployed on a web-client 102 as application software. [0025] notify a member of) a settlement amount to one or more group members; [0041] a ROC and/or a notification associated with the ROC may be transmitted to a member in response to a transaction…one or more ROCs (and/or a percentage of a ROC owed by a group member and/or a notification associated with the ROCs may be communicated ( e.g., transmitted) to a group member (e.g., a web-client of the group member) in response to group creation and/ or in response to a request by the group member to receive one or more ROCs (step 204) and/or a request by an initiator to transmit one or more ROCs to one or more group members who may collectively owe towards the ROC. [claim 1] transmitting, by the computer-based system and to the web clients of the members, a notification to the members of the group, wherein the notification includes the member-selected ROCs, the split instruction and a description of the shared financial obligation.)

 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Wetzel with Aadi in order to settle one or more of a plurality of ROCs (records of charges) corresponding to a shared financial obligation between a plurality of transaction accounts in a group [Aadi – 0021, 0041].


Claim 2. 


Wetzel in combination with the references taught in Claim 1 teach those respective limitations.  Wetzel further teaches:


wherein analysis of the transaction information is performed using 


(Wetzel – [0035] The transaction data may include the transaction amount, the transaction location, the date and time, the account number for executor account 310, the transaction category, and one or more merchant identifiers. [0036] Group fund system 104 may analyze the transaction data)



machine learning, neural networks, or a categorical approach.  


(Wetzel – [0025] Once the accounts are linked, group fund account 320 may enable the provision of funds to executor account 310, based on certain parameters. Group
fund processor 104 may transmit a request for group fund account limits to executor device 102. The executor may select one or more group fund account limits using device 102 and transmit the selections to group fund processor 104, which associates the group fund account limits with the group fund account. Group fund account limits may include, for example and without limitation, transaction type, merchant identifiers, spend limit, transaction location restriction, transaction date and time limits and/or the like.)

Examiner Note: Specification [083] A categorical approach, as used herein, is an approach that applies specific filters to the data that is analyzed, e.g. location based, amount over/under a certain value, etc. 


Claim 3. 


Wetzel in combination with the references taught in Claim 1 teach those respective limitations.  Wetzel further teaches:


wherein the identification of one or more participants is made from a list.  

(Wetzel – [0026] The executor may supply the merchant's name and/ or a merchant identifier, or select one or more merchants from a list provided by group fund processor [0027] alert interface may transmit one or more requests to executor device 102 to prompt the executor for contact information for one or more potential group members. The executor may provide, via executor device 102, for example, the contact information for one or more group members, such as the user of group member device 109; [0063] The potential group members may be selected by user A.)


Claim 4. 


Wetzel in combination with the references taught in Claim 3 teach those respective limitations.  Wetzel does not explicitly teach the following limitations, however Aadi further teaches:


including one or more secondary spenders from the list based on a request from the one or more participants.  

	

(Aadi – [0020] A request may include at least one of a list of members to whom an invitation is to be sent, an address (e.g., an email address) associated with one or more listed group members.  [0022] the status of certain members (e.g., if a member is a guest of another member; [0041] one or more ROCs…may be communicated…to a group member…in response to…a request by an initiator to transmit one or more ROCs to one or more group members who may collectively owe towards the ROC.)

Examiner Note:  If a new ROC is established in a group, the member (participant) may request that one or more members of the group list participate (or be included) in the ROC. Specification [084] “Secondary users, as used herein, are users of the P2P service system other than the cardholder”. 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Wetzel with Aadi in order to settle one or more of a plurality of ROCs (records of charges) corresponding to a shared financial obligation between a plurality of transaction accounts in a group [Aadi – 0021, 0041].



Claim 5. 


Wetzel in combination with the references taught in Claim 4 teach those respective limitations.  Wetzel does not explicitly teach the following limitations, however Aadi further teaches:


enabling the one or more secondary spenders to join the transaction bucket.  

(Aadi – [0018] a group may be created in response to a transaction and/or a shared financial obligation…a group may be created and associated with…acquaintances going for a holiday together; [0019] The group may be created, for example, in response to authentication of the transaction accounts having a shared financial obligation and/or a member of the group selecting, from a list or the like, members associated with a shared financial obligation. [0040] Thus, a request for group creation may be transmitted to one or more prospective or requested group members, each of whom may choose to join the group and/or who must contribute to a financial obligation incurred by an initiator, but owed by one or more of the group (e.g., collectively, in proportion, equally, etc.).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Wetzel with Aadi in order to settle one or more of a plurality of ROCs (records of charges) corresponding to a shared financial obligation between a plurality of transaction accounts in a group [Aadi – 0021, 0041].

Claim 12. 


Wetzel in combination with the references taught in Claim 1 teach those respective limitations.  Wetzel further teaches: 


closing the [transaction bucket].  

(Wetzel - [0026] The group fund account may have a recurring time limit  e.g., at the end of each month, group fund processor 104 may transmit a query to executor device 102 asking the executor whether to keep the group fund account open for the next month or close it).



Wetzel does not explicitly teach the following limitations, however Aadi further teaches:


wherein the repayment is requested automatically based on 

(Aadi - [0026] The payment processor 106 may transfer the accepted settlement amount among each of the transaction accounts in the group. In one embodiment, the payment processor 106 may transfer the accepted settlement amount among each of the transaction accounts in the group immediately or during any time period. In various embodiments, the payment processor 106 may transfer the accepted settlement amount among each of the transaction accounts in the group at a predefined time. The predefined time may be a default time set in the payment processor 106, or may be defined by a group initiator or any other member of the group. The transfer may be dependent on the transaction data, the time of the transaction, the type of the transaction, the number of transactions, the historical actions of members, trends of members and/or the like. [0041] a ROC and/or a notification associated with the ROC may be transmitted to a member in response to a transaction.)


transaction bucket


(Aadi – [0018] a group may be created in response to a transaction and/or a shared financial obligation…a group may be created and associated with…acquaintances going for a holiday together; [0019] The group may be created, for example, in response to authentication of the transaction accounts having a shared financial obligation and/or a member of the group selecting, from a list or the like, members associated with a shared financial obligation. [0038] a shared financial transaction database may store information related to those transactions or ROCs which a group member selects for contribution to a shared financial obligation.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Wetzel with Aadi in order to settle one or more of a plurality of ROCs (records of charges) corresponding to a shared financial obligation between a plurality of transaction accounts in a group [Aadi – 0021, 0041].



Claim 13. 


Wetzel in combination with the references taught in Claim 1 teach those respective limitations.  Wetzel further teaches: 



wherein the repayment is requested periodically based on preconfigured trigger events.  


(Wetzel – [0013] invite specific friends to add money to the Group Card Fund, and withdraw money from the Group Card Fund to pay for card charges that satisfy specific purchase parameters (i.e. purchases occurring in a specific geographic location and/or during a specified period of time). The purpose of this Group Card Fund is to allow groups of people to contribute funds towards upcoming shared transactions (i.e. a group trip, a bachelor/bachelorette party, a night out, a family reunion). [0026]  The group fund account may have a recurring time limit (e.g., at the end of each month, group fund processor 104 may transmit a query to executor device 102 asking the executor whether to keep the group fund account open for the next month or close it).




Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel (US 20160048823) in view of Aadi (US 20170286941), and further in view of Votaw (US 20150088714).


Claim 6. 


Wetzel in combination with the references taught in Claim 5 teach those respective limitations. Wetzel does not explicitly teach the following limitations, however Aadi further teaches:

the transaction bucket. 


(Aadi – [0018] a group may be created in response to a transaction and/or a shared financial obligation…a group may be created and associated with…acquaintances going for a holiday together; [0019] The group may be created, for example, in response to authentication of the transaction accounts having a shared financial obligation and/or a member of the group selecting, from a list or the like, members associated with a shared financial obligation. [0038] a shared financial transaction database may store information related to those transactions or ROCs which a group member selects for contribution to a shared financial obligation.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Wetzel with Aadi in order to settle one or more of a plurality of ROCs (records of charges) corresponding to a shared financial obligation between a plurality of transaction accounts in a group [Aadi – 0021, 0041].


Wetzel does not explicitly teach the following limitations, however Votaw teaches: 


adding one or more secondary spender's transactions to 

(Votaw – [0127] may group one or more past activities into the package. For example, a first user 4 may indicate that the plane ticket has been already purchased for a cost of $500, and assign the activity of the plane ticket and the associated cost to the package created.)

Examiner Note: The package in Votaw may also be interpreted as the transaction bucket (see at least Votaw [0121]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Wetzel with Votaw in order to provide a financial and social management system that provides improved tracking and management related to how, where, when, and with whom a user enters into activities. [Votaw – abstract].




Claim 7. 

Wetzel in combination with the references taught in Claim 6 teach those respective limitations.  Wetzel does not explicitly teach the following limitations, however Votaw teaches: 



tagging the one or more secondary spender's transactions with identifying information. 

(Votaw – [0078] FIG. 4A illustrates a tagged relationship process 400, in accordance with one embodiment of the invention. As illustrated by block 402 in FIG. 4A the financial and social management system 1 receives an indication that the user (e.g., first user 4) participated in one or more activities. As previously discussed the activities may be any number of different types of transactions associated with a user's financial accounts. [0079] if a first user 4 entered into a transaction with an entity that did not provide location information ( e.g., food truck that travels around to different areas), and the first user 4 also used a social networking account to indicate that the user was located at a specific area when making the purchase, the financial and social management system 1 may supplement the transaction information received from the merchant with other activity information identified using the first user's social networking accounts ( e.g., the purchase related to the food truck was made at a specific location).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Wetzel with Votaw in order to provide a financial and social management system that provides improved tracking and management related to how, where, when, and with whom a user enters into activities. [Votaw – abstract].



Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel (US 20160048823) in view of Aadi (US 20170286941), and further in view of Narasimhan (US 10546296).


Claim 8. 


Wetzel in combination with the references taught in Claim 1 teach those respective limitations. Wetzel does not explicitly teach the following limitations, however Aadi further teaches:

the transaction bucket. 

(Aadi – [0018] a group may be created in response to a transaction and/or a shared financial obligation…a group may be created and associated with…acquaintances going for a holiday together; [0019] The group may be created, for example, in response to authentication of the transaction accounts having a shared financial obligation and/or a member of the group selecting, from a list or the like, members associated with a shared financial obligation. [0038] a shared financial transaction database may store information related to those transactions or ROCs which a group member selects for contribution to a shared financial obligation.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Wetzel with Aadi in order to settle one or more of a plurality of ROCs (records of charges) corresponding to a shared financial obligation between a plurality of transaction accounts in a group [Aadi – 0021, 0041].

Wetzel does not explicitly teach the following limitations, however Narasimhan further teaches:


wherein the [transaction bucket] is recorded on to a blockchain.  


(Narasimhan – [col 3 ln 49-56] one or more system provider devices may operate to perform or enable the method 100. For example, low value. a distributed group of devices may operate to maintain the public ledger discussed below by creating (a.k.a., "mining") a distributed crypto currency, processing transactions involving the distributed crypto currency, and/or otherwise performing actions that provide the public ledger utilized in the method 100; [col 5 ln 31-34] Each of those transactions is recorded in the crypto currency public ledger to ensure that the electronic coins may only be spent by a payer once. [col 6 ln 5-21] In a specific example, for a block (e.g., similar to the blocks 302 and 304 discussed above with reference to FIG. 3) that includes a plurality of transactions (e.g., crypto currency transactions, authentication transactions, etc.), any of the system provider device(s) 402 and/or the public ledger device(s) 404 may increment a nonce in that block until a value is found that gives a hash of that block the required number of zero bits. The device may then "chain" that block to the previous block (which may have been "chained" to a previous block in the same manner). When the system provider device(s) 402 and/or the public ledger device(s) 404 find the proof-of-work for a block, that block may be broadcast to the distributed network ( e.g., system provider device(s) 402 and/or the public ledger device(s) 404), and that block will be accepted if all the transactions in it are valid (which may be determined by creating the next block using the hash of the accepted block).)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Wetzel with Narasimhan in order to improve security of a payment account by authenticating electronic transactions via a public ledger authentication system [Narasimhan – col 1 ln 22-25 & 55-57].


Claim 9. 


Wetzel in combination with the references taught in Claim 8 teach those respective limitations.  Wetzel does not explicitly teach the following limitations, however Narasimhan further teaches:

wherein the blockchain is shared between the financial service provider system and the P2P service system.  


(Narasimhan – [col 3 ln 56-64] a payment service provider such as, for example, PayPal, Inc. of San Jose, Calif., may utilize a payment service provider device to perform the method 100 discussed below, and in some embodiments may operate in cooperation with one or more other system providers (via their system provider devices), payees (via their payee devices), payers (via their payer devices), and/or users (via their user devices) to perform the method 100 discussed below [col 17 ln 24-29] The method 800 begins at block 802 where one or more parties to a loan report that loan to a system provider. In an embodiment, the system provider may be a payment service provider such as PayPal, Inc. of San Jose, Calif. However, in other embodiments, the system provider may be a bank or other financial institution known in the art. [col 25 ln 12-21] the second financial institution ( e.g., a bank financial institution) may identify an update to the transaction that was detected by the system provider and posted to the public ledger at block 1002, and then updated by the first financial institution at block 1004. For example, an update to the transaction may include the bank financial institution providing payment to the credit financial institution. At block 1006, the second financial institution posts the second update for the transaction to the public ledger. [col 25 ln 35-39] One of skill in the art in possession of the present disclosure will recognize that any number of financial institutions may provide updates for the transaction on the public ledger in a manner similar to that discussed above for the first financial institution and the second financial institution.)

Examiner Note: PayPal and the financial provider both provide updates to the public ledger (blockchain).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Wetzel with Narasimhan in order to improve security of a payment account by authenticating electronic transactions via a public ledger authentication system [Narasimhan – col 1 ln 22-25 & 55-57].


Claim 10. 


Wetzel in combination with the references taught in Claim 8 teach those respective limitations.  
Wetzel further teaches: 

the P2P service system used for repayment associated with the one or more participants

(Wetzel – [0021] The users of Executor device 102 and group member device 109 may be account holders at financial institution 101, financial institution 112 and/or another third party financial institution (P2P service account)…another third party financial institution; [0024] The executor account may be with financial institution 101 or some other third party financial institution (P2P service system). The executor may use device 102 to provide the account name, account number, routing number, username, password, and other information associated with the executor account. [0030] The invitation may include one or more interactive features that request the group member provide an account number and/or routing number associated with a financial account that he will use as a group member account. [0028] the invitation may include…a request for the group member to link one of his financial accounts to the group fund account. [0064] At block 406, the responses to the invitations may be received. In this example, user B, user C, user D, and user E all accept the invitation. Each response may include account information for an account held by the responding user. The account information may include an account name, an account number, a routing number, a username and password associated with the account, the name of the bank, etc.)

Wetzel does not explicitly teach the following limitations, however Narasimhan further teaches:

wherein the blockchain comprises of all the transactions associated with an event and is split into blocks based on   


(Narasimhan – [col 3 ln 49-56] one or more system provider devices may operate to perform or enable the method 100. For example, low value. a distributed group of devices may operate to maintain the public ledger discussed below by creating (a.k.a., "mining") a distributed crypto currency, processing transactions involving the distributed crypto currency, and/or otherwise performing actions that provide the public ledger utilized in the method 100; [Fig. 3, col 5 ln 4-17] for a block 302 that includes a plurality of transactions 302a, 302b, and up to 302c, a device in the distributed network may increment a nonce in the block 302 until a value is found that gives a hash of the block 302 the required number of zero bits. The device may then "chain" the block 302 to the previous block 304 (which may have been "chained" to a previous block, not illustrated, in the same manner). When devices in the distributed network find the proof-of-work for a block, that block (e.g., block 302) is broadcast to the distributed network, and other devices in the distributed network will accept that block if all the transactions in it are valid and not already spent (which may be determined by creating the next block using the hash of the accepted block 302). [col 17 ln 7-15] Referring now to FIG. 8, an embodiment of a method 800 for tracking on and off platform loans is illustrated. As discussed below, the method 800 allows parties to report loans to a system provider to have the details of those loans posted to a public ledger. Subsequently, parties to the loan can report payment events to the system provider to have the details of those payment events posted to the public ledger. As such, peer-to-peer and other loans may be tracked via a public ledger. [col 18 ln 5-11 & 19-21] any other details reported at block 802 (e.g., the payment 20 term of the loan, the interest rate for the loan, and/or any other loan details) may be associated with that transaction. [col 19 ln 24-31] a method for tracking on and off platform loans using a public ledger has been described that allows parties to a loan to report detail of that loan, as well as subsequent loan repayment details, and have that loan posted to a public ledger. Following the posting of any information about the loan to the public ledger, any party with access to the public ledger may review the history of the loan and may track loan repayment events as they occur.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Wetzel with Narasimhan in order to improve security of a payment account by authenticating electronic transactions via a public ledger authentication system [Narasimhan – col 1 ln 22-25 & 55-57].



Claim 11. 


Wetzel in combination with the references taught in Claim 8 teach those respective limitations.  
Wetzel further teaches:

each of the one or more participants.

(Wetzel - [0028] the invitation may include…a request for the group member to link one of his financial accounts to the group fund account. [0064] At block 406, the responses to the invitations may be received. In this example, user B, user C, user D, and user E all accept the invitation. Each response may include account information for an account held by the responding user. The account information may include an account name, an account number, a routing number, a username and password associated with the account, the name of the bank, etc.)

Wetzel does not explicitly teach the following limitations, however Narasimhan further teaches:


wherein the blockchain comprises of all the transactions associated with an event and is split into blocks based on individual transactions including tracking repayment by  


(Narasimhan – [Fig. 3, col 5 ln 4-17] for a block 302 that includes a plurality of transactions 302a, 302b, and up to 302c, a device in the distributed network may increment a nonce in the block 302 until a value is found that gives a hash of the block 302 the required number of zero bits. The device may then "chain" the block 302 to the previous block 304 (which may have been "chained" to a previous block, not illustrated, in the same manner). When devices in the distributed network find the proof-of-work for a block, that block (e.g., block 302) is broadcast to the distributed network, and other devices in the distributed network will accept that block if all the transactions in it are valid and not already spent (which may be determined by creating the next block using the hash of the accepted block 302). [col 17 ln 7-15] Referring now to FIG. 8, an embodiment of a method 800 for tracking on and off platform loans is illustrated. As discussed below, the method 800 allows parties to report loans to a system provider to have the details of those loans posted to a public ledger. Subsequently, parties to the loan can report payment events to the system provider to have the details of those payment events posted to the public ledger. As such, peer-to-peer and other loans may be tracked via a public ledger. [col 18 ln 5-11 & 19-21] any other details reported at block 802 (e.g., the payment 20 term of the loan, the interest rate for the loan, and/or any other loan details) may be associated with that transaction. [col 19 ln 24-31] a method for tracking on and off platform loans using a public ledger has been described that allows parties to a loan to report detail of that loan, as well as subsequent loan repayment details, and have that loan posted to a public ledger. Following the posting of any information about the loan to the public ledger, any party with access to the public ledger may review the history of the loan and may track loan repayment events as they occur.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Wetzel with Narasimhan in order to improve security of a payment account by authenticating electronic transactions via a public ledger authentication system [Narasimhan – col 1 ln 22-25 & 55-57].





Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Rodriguez (US 20190197513) provides a method to allow a group of people traveling on vacation where they share a number of experiences and events to split at least some of the transactions incurred during the trip amongst each other.





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Examiner, Art Unit 3695 

/KITO R ROBINSON/Primary Examiner, Art Unit 3619